IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Erie-Western Pennsylvania Port Authority    :
and Commodore Perry Yacht Club              :
                                            :
            v.                              :   No. 960 C.D. 2018
                                            :
Erie County Board of Assessment Appeals :
and The School District of the City of Erie :
                                            :
Appeal of: The School District of the City :
of Erie


Erie-Western Pennsylvania Port Authority    :
and Commodore Perry Yacht Club              :
                                            :
            v.                              :   No. 961 C.D. 2018
                                            :
Erie County Board of Assessment Appeals :
and The School District of the City of Erie :
                                            :
Appeal of: Erie County Board of             :
Assessment Appeals                          :


Erie-Western Pennsylvania Port Authority :
and Commodore Perry Yacht Club           :
                                         :
            v.                           :      No. 1027 C.D. 2018
                                         :
Erie County Board of Assessment Appeals, :
School District of the City of Erie      :
                                         :
Appeal of: Commodore Perry Yacht Club :



                            AMENDMENT ORDER

            AND NOW, this 4th day of September, 2019, upon consideration of the
School District of the City of Erie’s application for reargument and Commodore
Perry Yacht Club’s answer thereto, it is ORDERED that the application is DENIED.
The Court’s opinion in the above matter, filed July 12, 2019, is AMENDED to read
as follows:

              Page 11, third paragraph:
              The School District argues that Lloyd’s expert testimony
              constituted “more than sufficient competent evidence” to
              overcome the presumed validity of the taxing authority’s
              assessed value. School District Brief at 42. Lloyd’s evaluation
              was based upon “market data” collected from his “extensive
              research on the marketplace.” School District Brief at 32-33.
              Notably, the School District’s brief does not address Maas’
              opinion on market value. Maas testified that he established a
              value of $8,283 per boat slip based upon the revenue a slip
              generates in the Erie marina market. However, that did not end
              his analysis. Maas also considered the location of the marina,
              “looked at the values across the waterfront” and determined the
              value “by neighborhooding them to what we could find in the
              marketplace of property that sold over time.” N.T., 11/21/2017,
              at 10. The School District does not explain how Maas’ analysis
              was flawed, and neither did Lloyd. The trial court rejected
              Lloyd’s market value opinion as overstated and, thus, did not
              rebut the Board’s assessment.

              In all other respects, the opinion and order shall remain in effect.

                                     _____________________________________
                                     MARY HANNAH LEAVITT, President Judge




                                           2